      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7140

                                                                                               WRITER’S EMAIL ADDRESS
                                                                                      marcgreenwald@quinnemanuel.com



May 20, 2021


VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     United States v. Ashu, 19 Cr. 318 (JMF)

Dear Judge Furman:

        We are counsel to Defendant Cyril Ashu and write respectfully to request that the Court
order a pre-sentencing investigation for Mr. Ashu and concurrently set the date for sentencing to
a date in September at the Court’s convenience, and also extend Mr. Ashu’s bail conditions to that
date. We have conferred with the Government which has consented to these requests.

       Since Mr. Ashu was released on April 2, 2020, he has complied with all conditions and has
been supervised without incident by the Pre-Trial Services agency in the Northern District of
Georgia. Mr. Ashu previously requested and was granted seven extensions of bail with the
Government’s consent. Dkts. 102, 109, 130, 139, 142, 147, 152. Mr. Ashu is presently due to
surrender on June 4, 2021, which is also his sentencing control date. Dkt. 152.

        In support of the continued bail request, we note that Mr. Ashu was released “in light of
the dire circumstances presented by COVID-19.” Dkt. 90. In its most-recent bail extension, the
Court ordered future requests for bail extension to address “whether or when Mr. Ashu is eligible
for the COVID-19 vaccine.” Dkt. 152. Mr. Ashu diligently pursued a Covid vaccine as soon as
he was eligible under local laws and rules in Georgia. He is scheduled to receive his first dose of
the Covid vaccine on May 21, 2021. He is scheduled to receive the Moderna vaccine, which will



      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
   require getting his second dose approximately four weeks later, on June 18, 2021. The vaccine
   should be fully effective approximately two weeks after that, on or about July 2, 2021.

           In light of Mr. Ashu’s continuing compliance with all bail conditions, we request that his
   bail be extended up and until his sentencing date in this matter.



   Respectfully,

   /s/ Marc Greenwald

   Marc Greenwald


   cc: AUSAs Olga Zverovich and Jarrod Schaeffer (via ECF)


Applications GRANTED. Sentencing is hereby ADJOURNED to September 23, 2021, at 3:30 p.m. in
Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York 10007. The
Government is directed to provide the Probation Officer with its factual statement within 7 days. Defense
counsel must arrange for the defendant to be interviewed by the Probation Department within the next two
weeks.

The parties should consult the Court’s Individual Rules and Practices for Criminal Cases (available at
https://nysd.uscourts.gov/hon-jesse-m-furman) for sentencing-related procedures and practices. Consistent
with the Court’s Rules, the Government's sentencing submission shall be served two weeks in advance of
the date set for sentencing. The defendant's sentencing submission shall be served one week in advance of
the date set for sentencing. If a party does not intend to file a substantive sentencing submission, the party
should file a letter to that effect.

The Clerk of Court is directed to terminate Doc. #167. SO ORDERED.




                                                May 21, 2021




                                                     2
